Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a system controller includes an internal battery and a user interface display, and an external power source includes one or more power source processors, an integrated battery, and an integrated display configured to display system information.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 11 when taken as a whole, comprising, in addition to the other recited claim elements, a system controller includes a user interface display and a network interface, and an external device configured to communicate with the system controller via a wireless connection including device processors, an integrated battery, a communication controller, and an integrated touchscreen configured to display system information based on the wirelessly communicated data.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 16 when taken as a whole, 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peralta (US 20060058873 A1; US 7303581 B2) teaches a heart pump with external battery that possess a display (Fig. 3) and data is transferred between heart pump and external device with battery (Fig. 4) but does not teach that a user interface display and a separate integrated display as recited in instant claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792